Title: To Thomas Jefferson from John Patten Emmet, 13 May 1826
From: Emmet, John Patten
To: Jefferson, Thomas


Dear Sir
University
May 13th
I have just received your letter of yesterday. I need not assure you that it will give me very great pleasure to promote your wishes. Immediately after we visited the ground I wrote a note to the Proctor requesting Laborers and carts. I have not yet, even received an answer from him, which is much to be regretted as the season is far advanced & there will be necessity to change the surface of all the ground, except perhaps that lying lowest down. There are also two brick-kilns to be removed. The arrival of the Capitals & Bases has no doubt fully occupied Both Proctor and Workmen; but it is evident sir, that altho’ I feel very desirous that you should be convinced of my sincerity and zeal, it will be impossible for me to make any progress without the assistance of at least 6 active laborers.I hope sir, these seeds may prove fresh for I have this year tried many from the same source & sent to the agricultural society of Albemarle, which have not proved productive.with great respectJ. P. Emmet